Citation Nr: 0025407	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
an anterior cervical diskectomy, with cervical spinal 
stenosis, spurring and non-union at C5-C6, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities. 


REMAND

The veteran served on active duty from December 1990 to 
November 1997. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Pension benefits were granted in May 2000, after the case was 
remanded in March 2000, in part because the veteran had 
submitted evidence without initial consideration thereof by 
the RO and without waiver of such initial consideration.  
Since the veteran is now without representation, it must be 
explained to the veteran that the jurisdiction of the Board 
is, generally, appellate in nature and requires initial 
review of all evidence and adjudication by the RO.  

However, here again the veteran has submitted evidence 
without initial consideration thereof by the RO and without 
waiver of such initial consideration.  This evidence is in 
the form of a May 2000 statement from a private 
psychologist's statement.  While the statement pertains 
primarily to psychiatric disability, it is addressed to the 
"State of Florida, Department of Health, Division of 
Disability Determinations."  Following correspondence in 
March and April 2000 between the RO and the Florida Division 
of Disability Compensations, a June 14, 2000 Report of 
Contact indicates that that state agency had reached a 
decision on the veteran's claim based on information obtained 
from non-VA sources.  Thus, it appears that any evidence in 
connection with any claim before that state agency may be 
relevant to the claim for a total rating by reason of 
individual unemployability due to service connected 
disabilities (the veteran's only other service-connected 
disorder being hypertension, rated 10 percent disabling).  
Additionally, in an August 1998 letter the veteran reported 
having "filed for unemployment and Social Security 
Benefits."  In a letter received in January 2000 he reported 
that he had been denied Social Security Disability benefits 
last year but that he would apply once again.   Thus, any 
evidence in connection with such claims would also be 
relevant and should be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); and Washington v. Derwinski, 1 Vet. App. 459 (1991).

In the March 2000 remand, it was requested that the veteran 
be afforded VA orthopedic and neurology examinations for 
rating purposes.  In a March 24, 2000 letter the veteran was 
informed, by the RO, that failure to report for an 
examination without good cause would result in denial of the 
claim.  He was scheduled for VA examinations in April 2000 
and a May 17, 2000 Report of Contact indicates that he 
"refused the exam as he had just went through the 
neurologist testing at New Orleans."  

However, in a letter dated May 30, 2000 from the veteran he 
indicated that he did not have the money or means of 
transportation to attend the VA examinations and that he had 
called to re-schedule the examinations but had not been 
allowed to by the VA outpatient clinic in Pensacola, Florida.  

The veteran has also stated that in his opinion the evidence 
on file is sufficient for adjudication.  However, it is not 
the veteran but the Board that must determine the sufficiency 
of the evidence for the purpose of appellate adjudication.  

The veteran appealed the December 1997 rating action which 
denied service connection for Hepatitis C as having 
preexisted active service and not having been aggravated 
during service.  However, in his VA Form 9 of August 1998 he 
withdrew "the issue regarding service connection for chronic 
hepatitis C."  On the other hand, in the May 2000 private 
psychologist's statement it was recorded that the veteran had 
stated that he "also suffers from hepatitis C.  While in the 
military he gave himself Interferon shots."  No explanation 
was given as to why the veteran needed Interferon injections 
during service nor has the veteran specifically stated that 
he is seeking to reopen the claim for service connection for 
Hepatitis C.  However, if the veteran does now seek to reopen 
the claim for service connection for Hepatitis C, he should 
submit new and material evidence to the RO for that purpose.  

In a June 2000 letter the veteran stated that he had a 
chronic lumbosacral disorder which was of service origin.  In 
this connection, it appears that the veteran may have 
contacted the Naval Board of Correction of Military records 
in an attempt to have his military records reflect that he 
was discharged from service, at least in part, due to 
disability of the lumbosacral spine.  

Also, the veteran has claimed service connection for chronic 
pain, apparently as stemming from his service connection 
cervical spine disorder and from a lumbosacral disorder (for 
which service connection is also claimed).  He is also 
claiming service connection for chronic depression as 
secondary to such chronic pain.  However, the RO has not yet 
adjudicated claims for service connection for a low back 
disorder, chronic pain, or depression.  Thus, these matters 
are referred to the RO for initial consideration.  

Accordingly, the case is remanded for the following actions:

1.  The veteran should be requested to identify all 
sources of recent treatment received for all of his 
disabilities, both service-connected and nonservice-
connected, and to furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source he identifies.  
Copies of the medical records from all sources he 
identifies, including VA records, (not already in the 
claims folder) should then be requested.  All records 
obtained should be added to the claims folder.  

If private treatment is reported and those records 
are not obtained, the veteran should be provided with 
information concerning the negative results and 
afforded an opportunity to obtain the records.  38 
C.F.R. § 3.159(c) (1999).  

2.  The RO should request the Social Security 
Administration (SSA) to furnish a copy of any 
administrative decision granting or denying the 
veteran disability benefits, as well as any 
supporting documentation, to include all medical 
examination reports and treatment records.  All 
records obtained should be associated with the 
veteran's claims file.

3. The RO should request the Division of Disability 
Determinations of the Department of Health of the 
State of Florida to furnish a copy of any 
administrative decision granting or denying the 
veteran disability benefits, as well as any 
supporting documentation, to include all medical 
examination reports and treatment records.  All 
records obtained should be associated with the 
veteran's claims file. 

4.  The RO must insure that copies of all records of 
VA treatment that the veteran has received since 
March 2000 have been associated with the claims file. 

5.  The appellant should be scheduled for VA 
orthopedic and neurologic examinations to determine 
the current extent of his service-connected cervical 
spine disorder.  The appellant's claims file must be 
made available to the VA examiners for review prior 
to the examination.  X-rays and/or other diagnostic 
studies should be done, as deemed appropriate by the 
examiners.  The examiners must provide a thorough 
description of the appellant's service-connected 
disorder and render objective clinical findings 
concerning the severity of the disability, to include 
observations of pain on motion, deformity, excess 
fatigability, incoordination, weakened movement and 
other functional limitations, if any.  The examiners 
must then render opinions concerning the effect of 
the appellant's service-connected disability on his 
ordinary activity and his ability to procure and 
maintain employment. 

Additionally, the examiners are requested to render 
an opinion as to whether the service-connected 
cervical spine disorder precludes employment.  

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
examination reports.  If the examination reports do 
not include fully detailed descriptions of pathology 
and all test reports, special studies or adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action. 38 
C.F.R. § 4.2 (1999) ("if the [examination] report 
does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  Following completion of the above development, 
the RO should review the evidence and determine 
whether favorable action may be taken.  

To this end, the RO must consider the claim for 
increased cervical spine disability evaluation in 
light of the principles set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and with consideration given 
to any additional evidence that may have been added 
to the record.  In addition, consideration should be 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999).  

This readjudication should include consideration of 
whether referral under 38 C.F.R. § 3.321(b)(1), 
should be made.

The RO should also consider any other claims which 
are pending or which are filed after this remand and 
take such action as is appropriate, to include where 
applicable notification of and such information as is 
required concerning appellate rights.  

If any determination remains adverse to the claimant, 
he should be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 7105 (West 
1991) and he should be given the opportunity to 
respond thereto, at his option.  

This is to put the veteran on notice that the purpose of the 
requested examination is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Therefore, the 
veteran is again hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination. 

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


